Exhibit 10.1

 

[ex10-1img001.jpg]

Credit Agreement

 

 

 

This agreement dated as of October 17, 2013 is between JPMorgan Chase Bank, N.A.
(together with its successors and assigns, the "Bank"), whose address is 201 N.
Central Ave, 21st Floor, AZ1-1178, Phoenix, AZ 85004, and Insys Therapeutics,
Inc. and Insys Pharma, Inc. (individually, the "Borrower" and if more than one,
collectively, the "Borrowers"), whose address is 444 South Ellis Street,
Chandler, AZ 85224.

 

1.

Credit Facilities.

 



 

1.1

Scope. This agreement governs Facility A, and, unless otherwise agreed to in
writing by the Bank and the Borrower or prohibited by any Legal Requirement (as
hereafter defined), governs the Credit Facilities as defined below. Advances
under any Credit Facilities shall be subject to the procedures established from
time to time by the Bank. Any procedures agreed to by the Bank with respect to
obtaining advances, including automatic loan sweeps, shall not vary the terms or
conditions of this agreement or the other Related Documents regarding the Credit
Facilities.



 

 

1.2

Facility A (Line of Credit). The Bank has approved a credit facility to the
Borrower in the principal sum not to exceed $15,000,000.00 in the aggregate at
any one time outstanding ("Facility A"). Credit under Facility A shall be
repayable as set forth in a Line of Credit Note executed concurrently with this
agreement, and any renewals, modifications, extensions, rearrangements,
restatements thereof and replacements or substitutions therefor.

 

Non Usage Fee. The Borrower shall pay to the Bank a non-usage fee calculated on
the average daily unused portion of Facility A at a rate of 0.35% per annum
(based on a year deemed to be comprised of 360 days, unless the calculation
would result in a usurious interest rate, in which case interest will be
calculated on the basis of a 365 or

366 day year, as the case may be), payable in arrears within fifteen (15) days
of the end of each calendar quarter for which the fee is owing. The Bank may
begin to accrue the foregoing fee on the date the Borrower signs or otherwise
authenticates this agreement.

 

Letter of Credit Sub-Limit. At any time the Borrower is entitled to an advance
under Facility A, the Bank agrees to issue letters of credit (all letters of
credit issued for the account of the Borrower which are outstanding on the date
of the Line of Credit Note and any letter of credit issued under this agreement,
together with any and all amendments, modifications, renewals, extensions,
increases, restatements and rearrangements of and substitutions and replacements
for, any of the foregoing, a "Letter of Credit" or "Letters of Credit") for the
account of the Borrower in an amount not in excess of the maximum advance that
it would then be entitled to obtain under Facility A, provided that (a) the
aggregate maximum amount which is drawn and remains unreimbursed under all
Letters of Credit plus the aggregate maximum available amount which may be drawn
under all Letters of Credit which are outstanding at any time (the "L/C
Obligations"), shall not exceed $500,000.00, (b) the issuance of any Letter of
Credit with an expiration date beyond the maturity date of the Line of Credit
Note shall be subject to the approval of the Bank, (c) any Letter of Credit
shall be a standby or commercial letter of credit and the form of the requested
Letter of Credit shall be satisfactory to the Bank, and (d) the Borrower shall
have executed an application and reimbursement agreement for any Letter of
Credit in a form satisfactory to the Bank. While any Letter of Credit is
outstanding, the maximum amount of advances that may be outstanding under the
Line of Credit Note shall be automatically reduced by the L/C Obligations. The
Borrower shall pay the Bank a fee for each standby letter of credit that is
issued, such fee to be agreed upon for each letter of credit from time to time
by the Bank and the Borrower, provided, however, that if an agreement is not
reached, the Bank shall be under no obligation to issue any letter of credit
hereunder. The Borrower shall pay the Bank a fee for each commercial letter of
credit that is issued, such fee to be agreed upon for each letter of credit from
time to time by the Bank and the Borrower, provided, however, that if an
agreement is not reached, the Bank shall be under no obligation to issue any
letter of credit hereunder. No credit shall be given for fees paid due to early
termination of any Letter of Credit. The Borrower shall also pay the Bank's
standard transaction fees with respect to any transactions occurring on account
of any Letter of Credit. Each fee shall be payable when the related letter of
credit is issued, and transaction fees shall be payable upon completion of the
transaction as to which they are charged. All fees may be debited by the Bank to
any deposit account of the Borrower with the Bank without further authority and,
in any event, shall be paid by the Borrower within ten (10) days following
billing. The Bank is authorized, but not obligated to make an advance under the
Line of Credit Note without notice to the Borrower, to make payment on a drawing
under any Letter of Credit. References in this agreement to the principal amount
outstanding under the Credit Facilities shall include L/C Obligations.

 

 

 
1

--------------------------------------------------------------------------------

 

 

 



 

1.3

Borrowing Base. The aggregate principal amount of advances outstanding at any
one time under the Line of Credit Note (and any and all renewals, modifications,
extensions, rearrangements, restatements thereof and replacements or
substitutions therefor) evidencing Facility A plus L/C Obligations (the
"Aggregate Outstanding Amount") shall not exceed the Borrowing Base or the
maximum principal amount then available under Facility A, whichever is less (the
"Maximum Available Amount"). If at any time the Aggregate Outstanding Amount
exceeds the Maximum Available Amount, the Borrower shall immediately pay the
Bank an amount equal to such excess. If the Aggregate Outstanding Amount still
exceeds the Maximum Available Amount after the Line of Credit Note balance is
reduced to zero (that is, L/C Obligations exceed the Maximum Available Amount),
the Borrower shall provide cash collateral to the Bank for the L/C Obligations
in an amount sufficient to eliminate the excess. "Borrowing Base" means the
aggregate of 80% of the book value of all Eligible Accounts.



 

2.

Definitions and Interpretations.

 

 

2.1

Definitions. As used in this agreement, the following terms have the following
respective meanings:

 

A.            "Account" means a trade account, account receivable, other
receivable, or other right to payment for goods sold or leased or services
rendered.

 

B.            "Account Debtor" means the Person obligated on an Account.

 

C.           "Affiliate" means any Person which, directly or indirectly Controls
or is Controlled by or under common Control with, another Person, and any
director or officer thereof. The Bank is under no circumstances to be deemed an
Affiliate of the Borrower or any of its Subsidiaries.

 

D.            "Authorizing Documents" means certificates of authority to
transact business, certificates of good standing, borrowing resolutions,
appointments, officer’s certificates, certificates of incumbency, and other
documents which empower and authorize or evidence the power and authority of all
Persons (other than the Bank) executing any Related Document or their
representatives to execute and deliver the Related Documents and perform the
Person's obligations thereunder.

 

E.             "Collateral" means all Property, now or in the future subject to
any Lien in favor of the Bank, securing or intending to secure, any of the
Liabilities.

 

F.            "Control" as used with respect to any Person, means the power to
direct or cause the direction of, the management and policies of that Person,
directly or indirectly, whether through the ownership of Equity Interests, by
contract, or otherwise. "Controlling" and "Controlled" have meanings correlative
thereto.

 

G.            "Credit Facilities" means all extensions of credit from the Bank
to the Borrower, whether now existing or hereafter arising, including but not
limited to those described in Section 1, if any, and those extended
contemporaneously with this agreement.

 

H.            "Distributions" means all dividends and other distributions made
to any Equity Owners, other than salary, bonuses, and other compensation for
services expended in the current accounting period.

 

I.             "Eligible Accounts" means, at any time, all of the Borrower's
Accounts in which the Bank has a first priority continuing perfected Lien and
which are earned and invoiced within thirty (30) days of being earned and which
contain selling terms and conditions satisfactory to the Bank, are payable on
ordinary trade terms, and are not evidenced by a promissory note, other
instrument or chattel paper. The net amount of any Eligible Account against
which the Borrower may borrow shall exclude all returns, discounts, credits, and
offsets of any nature. Unless otherwise agreed to by the Bank in writing,
Eligible Accounts do not include Accounts: (1) which are not owned by the
Borrower free and clear of all Liens, constructive trust, statutory priorities
not in favor of the Bank, and claims of Persons other than the Bank; (2) with
respect to which the Account Debtor is an Affiliate of the Borrower or otherwise
affiliated with or related to the Borrower, including without limitation, any
employee, officer, director, Equity Owner or agent of the Borrower; (3) with
respect to which goods are placed on consignment, guaranteed sale,
bill-and-hold, sale on approval, cash-on-delivery or other terms by reason of
which the payment by the Account Debtor may be conditional; (4) with respect to
which the Account Debtor is not a resident of the United States, except to the
extent such Accounts are otherwise Eligible Accounts and are supported by
insurance, bonds or other assurances satisfactory to the Bank; (5) subject to
the U.S. Office of Foreign Asset Control Special Designated Nationals and
Blocked Person's List, or with respect to which the Account Debtor is otherwise
a Person with whom the Borrower or the Bank is prohibited from doing business by
any applicable Legal Requirement; (6) which are not payable in U.S. Dollars; (7)
which are contra accounts or with respect to which the Borrower is or may become
liable to the Account Debtor for goods sold or services rendered by the Account
Debtor to the Borrower; (8) which are subject to dispute, counterclaim,
deduction, withholding, defense, or setoff; (9) with respect to which the goods
have not been shipped or delivered, or the services have not been rendered, to
the Account Debtor, or which otherwise constitute pre-billed Accounts; (10)
which constitute retainage, or are bonded Accounts; (11) with respect to which
the Bank determines the creditworthiness, financial or business condition of the
Account Debtor to be unsatisfactory; (12) of any Account Debtor who is the
subject of any state or federal bankruptcy, insolvency, or debtor-in-relief
acts, or who has had appointed a trustee, custodian, or receiver for the assets
of such Account Debtor, or who has made an assignment for the benefit of
creditors or has become insolvent or fails generally to pay its debts (including
its payrolls) as such debts become due; (13) with respect to which the Account
Debtor is the United States government or any department or agency of the United
States; (14) [deleted], (15) which have not been paid in full within ninety (90)
days from the invoice date; and (16) due from any one Account Debtor to the
extent such Accounts constitute more than 25% of all Eligible Accounts from any
Account Debtor other than AmerisourceBergen or other Account Debtors for which
the Bank has approved a higher advance rate and for AmerisourceBergen or such
other Account Debtors to the extent such Accounts constitute more than 30% of
all Eligible Accounts. In no event will the balance of any Account of any single
Account Debtor be eligible whenever the portion of the Accounts of such Account
Debtor which have not been paid within 90 days from the invoice date is in
excess of 15% of the total amount outstanding on all Accounts of such Account
Debtor.

 

 

 
2

--------------------------------------------------------------------------------

 

 

J.             "Equity Interests" means shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person, and any
warrants, options or other rights entitling the holder thereof to purchase or
acquire any such equity interest.

 

K.            "Equity Owner" means a shareholder, partner, member, holder of a
beneficial interest in a trust or other owner of any Equity Interests.

 

L.            "GAAP" means generally accepted accounting principles in effect
from time to time in the United States of America, consistently applied.

 

M.           "Legal Requirement" means any law, ordinance, decree, requirement,
order, judgment, rule, regulation (or interpretation of any of the foregoing) of
any foreign governmental authority, the United States of America, any state
thereof, any political subdivision of any of the foregoing or any agency,
department, commission, board, bureau, court or other tribunal having
jurisdiction over the Bank, any Pledgor or any Obligor or any of its
Subsidiaries or their respective Properties or any agreement by which any of
them is bound.

 

N.           "Liabilities" means all indebtedness, liabilities and obligations
of every kind and character of the Borrower to the Bank, whether the
obligations, indebtedness and liabilities are individual, joint and several,
contingent or otherwise, now or hereafter existing, including, without
limitation, all liabilities, interest, costs and fees, arising under or from any
note, open account, overdraft, credit card, lease, Rate Management Transaction,
letter of credit application, endorsement, surety agreement, guaranty,
acceptance, foreign exchange contract or depository service contract, whether
payable to the Bank or to a third party and subsequently acquired by the Bank,
any monetary obligations (including interest) incurred or accrued during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceedings, regardless of whether allowed or allowable in such proceeding, and
all renewals, extensions, modifications, consolidations, rearrangements,
restatements, replacements or substitutions of any of the foregoing.

 

O.            "Lien" means any mortgage, deed of trust, pledge, charge,
encumbrance, security interest, collateral assignment or other lien or
restriction of any kind.

 

 

P.             "Notes" means all promissory notes, instruments and/or contracts
now or hereafter evidencing the Credit Facilities.

 

Q.            "Obligor" means any Borrower, guarantor, surety, co-signer,
endorser, general partner or other Person who may now or in the future be
obligated to pay any of the Liabilities.

 

R.            "Organizational Documents" means, with respect to any Person,
certificates of existence or formation, documents establishing or governing the
Person or evidencing or certifying that the Person is duly organized and validly
existing in accordance with all applicable Legal Requirements, including all
amendments, restatements, supplements or modifications to such certificates and
documents as of the date of the Related Document referring to the Organizational
Document and any and all future modifications thereto approved by the Bank.

 

 

 
3

--------------------------------------------------------------------------------

 

 

S.            "Permitted Investments" means (1) readily marketable direct
obligations of the United States of America or any agency thereof with
maturities of one year or less from the date of acquisition; (2) fully insured
(if issued by a bank other than the Bank) certificates of deposit with
maturities of one year or less from the date of acquisition issued by any
commercial bank operating in the United States of America having capital and
surplus in excess of $500,000,000.00; and (3) commercial paper of a domestic
issuer if at the time of purchase such paper is rated in one of the two highest
rating categories of Standard and Poor's Corporation or Moody's Investors
Service.

 

T.            "Person" means any individual, corporation, partnership, limited
liability company, joint venture, joint stock association, association, bank,
business trust, trust, unincorporated organization, any foreign governmental
authority, the United States of America, any state of the United States and any
political subdivision of any of the foregoing or any other form of entity.

 

U.            "Pledgor" means any Person providing Collateral.

 

V.            "Property" means any interest in any kind of property or asset,
whether real, personal or mixed, tangible or intangible.

 

W.          "Rate Management Transaction" means any transaction (including an
agreement with respect thereto) that is a rate swap, basis swap, forward rate
transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
forward transaction, currency swap transaction, cross-currency rate swap
transaction, currency option, derivative transaction or any other similar
transaction (including any option with respect to any of these transactions) or
any combination thereof, whether linked to one or more interest rates, foreign
currencies, commodity prices, equity prices or other financial measures.

 

X.           "Related Documents" means this agreement, the Notes, Letters of
Credit, applications for letters of credit, all loan agreements, credit
agreements, reimbursement agreements, security agreements, mortgages, deeds of
trust, pledge agreements, assignments, guaranties, and any other instrument or
document executed in connection with this agreement or with any of the
Liabilities.

 

Y.            "Subsidiary" means, as to any particular Person (the "parent"), a
Person the accounts of which would be consolidated with those of the parent in
the parent's consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of the date of determination, as well as any
other Person of which fifty percent (50%) or more of the Equity Interests is at
the time of determination directly or indirectly owned, Controlled or held, by
the parent or by any Person or Persons Controlled by the parent, either alone or
together with the parent.

 



 

2.2

Interpretations. Whenever possible, each provision of the Related Documents
shall be interpreted in such manner as to be effective and valid under
applicable Legal Requirements. If any provision of this agreement cannot be
enforced, the remaining portions of this agreement shall continue in effect. In
the event of any conflict or inconsistency between this agreement and the
provisions of any other Related Documents, the provisions of this agreement
shall control. Use of the term "including" does not imply any limitation on (but
may expand) the antecedent reference. Any reference to a particular document
includes all modifications, supplements, replacements, renewals or extensions of
that document, but this rule of construction does not authorize amendment of any
document without the Bank’s consent. Section headings are for convenience of
reference only and do not affect the interpretation of this agreement. Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP. Whenever the Bank's
determination, consent, approval or satisfaction is required under this
agreement or the other Related Documents or whenever the Bank may at its option
take or refrain from taking any action under this agreement or the other Related
Documents, the decision as to whether or not the Bank makes the determination,
consents, approves, is satisfied or takes or refrains from taking any action,
shall be in the sole and exclusive discretion of the Bank, and the Bank's
decision shall be final and conclusive.



 

3.

Conditions Precedent to Extensions of Credit.

 

 

3.1

Conditions Precedent to Initial Extension of Credit under each of the Credit
Facilities. Before the first extension of credit governed by this agreement and
any initial advance under any of the Credit Facilities, whether by disbursement
of a loan, issuance of a letter of credit, or otherwise, the Borrower shall
deliver to the Bank, in form and substance satisfactory to the Bank:

 

 

 
4

--------------------------------------------------------------------------------

 

 

A.            Loan Documents. The Notes, and as applicable, the letter of credit
applications, reimbursement agreements, the security agreements, the pledge
agreements, financing statements, mortgages or deeds of trust, the guaranties,
the subordination agreements, and any other documents which the Bank may
reasonably require to give effect to the transactions described in this
agreement or the other Related Documents;

 

B.            Organizational and Authorizing Documents. The Organizational
Documents and Authorizing Documents of the Borrower and any other Persons (other
than the Bank) executing the Related Documents in form and substance
satisfactory to the Bank that at a minimum: (i) document the due organization,
valid existence and good standing of the Borrower and every other Person (other
than the Bank) that is a party to this agreement or any other Related Document;
(ii) evidence that each Person (other than the Bank) which is a party to this
agreement or any other Related Document has the power and authority to enter
into the transactions described therein; and (iii) evidence that the Person
signing on behalf of each Person that is a party to the Related Documents (other
than the Bank) is duly authorized to do so; and

 

C.            Liens. The termination, assignment or subordination, as determined
by the Bank, of all Liens on the Collateral in favor of any secured party (other
than the Bank).

 



 

3.2

Conditions Precedent to Each Extension of Credit. Before any extension of credit
governed by this agreement, whether by disbursement of a loan, issuance of a
letter of credit or otherwise, the following conditions must be satisfied:



 

A.            Representations. The representations of the Borrower and any other
parties, other than the Bank, in the Related Documents are true on and as of the
date of the request for and funding of the extension of credit (i) in the case
of the representations and warranties qualified by materiality or material
adverse effect, in all respects and (ii) otherwise, in all material respects, in
each case on and as of the date of such Borrowing or the date of the request for
and funding, except in the case of any such representation and warranty that
expressly relates to a prior date, in which case such representation and
warranty shall be so true and correct on and as of such prior date;

 

B.            No Event of Default. No default, event of default or event that
would constitute a default or event of default but for the giving of notice, the
lapse of time or both, has occurred in any provision of this agreement, the
Notes or any other Related Documents and is continuing or would result from the
extension of credit;

 

C.            Additional Approvals, Opinions, and Documents. The Bank has
received any other approvals, opinions and documents as it may reasonably
request; and

 

D.            No Prohibition or Onerous Conditions. The making of the extension
of credit is not prohibited by any Legal Requirement.

 

4.

Affirmative Covenants. The Borrower agrees to do, and cause each of its
Subsidiaries to do, each of the following:

 



 

4.1

Insurance. Maintain insurance with financially sound and reputable insurers,
with such insurance and insurers to be satisfactory to the Bank, covering its
Property and business against those casualties and contingencies and in the
types and amounts as are in accordance with sound business and industry
practices, and furnish to the Bank, upon request of the Bank, reports on each
existing insurance policy showing such information as the Bank may reasonably
request.



 



 

4.2

Existence. Maintain its existence and business operations as presently in effect
in accordance with all applicable Legal Requirements, pay its debts and
obligations when due under normal terms, and pay on or before their due date,
all taxes, assessments, fees and other governmental monetary obligations, except
as they may be contested in good faith if they have been properly reflected on
its books and, to the extent required by the applicable governmental authority
or applicable law, adequate funds or security have been deposited with the
applicable governmental authority or party or reserved to insure payment.



 



 

4.3

Financial Records. Maintain proper books and records of account, in accordance
with GAAP, and consistent with financial statements previously submitted to the
Bank.



 

 

 
5

--------------------------------------------------------------------------------

 

 



 

4.4

Inspection. Permit the Bank, its agents and designees to: (a) inspect and
photograph its Property, to examine and copy files, books and records, and to
discuss its business, operations, prospects, assets, affairs and financial
condition with the Borrower's or its Subsidiaries' officers and accountants, at
times and intervals as the Bank reasonably determines; (b) perform audits or
other inspections of the Collateral, including the records and documents related
to the Collateral; and (c) confirm with any Person any obligations and
liabilities of the Person to the Borrower or its Subsidiaries. The Borrower
will, and will cause its Subsidiaries to cooperate with any inspection or audit.
The Borrower will pay the Bank the reasonable out-of-pocket costs and expenses
of any audit or inspection of the Collateral promptly after receiving the
invoice; provided, however, that Borrower shall not be responsible for the cost
of more than one audit per year unless such audit is done in connection with the
exercise of the Bank’s remedies or after the occurrence of an event of default.



 

 

4.5

Financial Reports. Furnish to the Bank whatever information, statements, books
and records the Bank may from time to time reasonably request, including at a
minimum:

 

A.            Within sixty (60) days after each quarterly period, the
consolidated financial statements of the Borrower and its Subsidiaries prepared
and presented in accordance with GAAP, including a balance sheet as of the end
of that period, and income statement for that period, and, if requested at any
time by the Bank, statements of cash flow and retained earnings for that period,
all certified as correct by one of its authorized agents.

 

B.            Within one hundred and twenty (120) days after and as of the end
of each of its fiscal years, the consolidated financial statements of the
Borrower and its Subsidiaries prepared and presented in accordance with GAAP,
including a balance sheet and statements of income, cash flow and retained
earnings, such financial statements to be audited by an independent certified
public accountant of recognized standing satisfactory to the Bank.

 

C.            Within thirty (30) days after and as of the end of each calendar
month, the following lists, each certified as correct by one of its authorized
agents:

 

(1)            a list of Accounts, aged from date of invoice, and

(2)            a list of accounts payable, aged from date of receipt.

 

D.            Within thirty (30) days after and as of the end of each calendar
month, a borrowing base certificate, in form and detail satisfactory to the
Bank, along with such supporting documentation as the Bank may request.

 



 

4.6

Notices of Claims, Litigation, Defaults, etc. Promptly inform the Bank in
writing of: (1) all existing and all threatened litigation, claims,
investigations, administrative proceedings and similar actions or changes in
Legal Requirements affecting it which could materially affect its business,
assets, affairs, prospects or financial condition; (2) the occurrence of any
event which gives rise to the Bank's option to terminate the Credit Facilities;
(3) the institution of steps by it to withdraw from, or the institution of any
steps to terminate, any employee benefit plan as to which it may have liability;
(4) any reportable event or any prohibited transaction in connection with any
employee benefit plan; and (5) any additions to or changes in the locations of
its businesses.



 



 

4.7

Other Agreements. Comply in all material respects with all terms and conditions
of all other agreements, whether now or hereafter existing, between it and any
other Person in excess of $1,000,000.



 



 

4.8

Title to Assets and Property. Maintain good and marketable title to all of its
Properties and defend them against claims and demands of all Persons at any time
claiming any interest such Properties if such claims or demands may have a
Material Adverse Effect; provided that the Borrower shall have the right to
contest liens in good faith as provided in Section 4.2. For purposes of this
section, “Material Adverse Effect” shall mean, with respect to any circumstance,
act, condition or event of whatever nature (including any adverse determination
in any litigation, arbitration, or governmental investigation or proceeding),
whether singly or in conjunction with any other event, act, condition
circumstances, whether or not related, in Bank’s reasonable judgment, a material
adverse change in, or a materially adverse effect upon (a) the business,
operations, prospects or financial condition of the Borrower and Guarantors,
taken as a whole; (b) the ability of any Borrower or Guarantor to perform its
obligations under any Related Document to which it is a party; (c) the value or
condition of any material portion of the Property; (d) compliance of any
material portion of the Property with any applicable law; or (e) the validity,
priority or enforceability of any Related Document or the liens, rights
(including, without limitation, recourse against any Property) or remedies of
Bank hereunder or thereunder.



 



 

4.9

Additional Assurances. Promptly make, execute and deliver any and all
agreements, documents, instruments and other records that the Bank may
reasonably request to evidence any of the Credit Facilities, cure any defect in
the execution and delivery of any of the Related Documents, perfect any Lien,
comply with any Legal Requirement applicable to the Bank or the Credit
Facilities or describe more fully particular aspects of the agreements set forth
or intended to be set forth in any of the Related Documents.



 

 

 
6

--------------------------------------------------------------------------------

 

 



 

4.10

Employee Benefit Plans. Maintain each employee benefit plan as to which it may
have any liability, in compliance with all Legal Requirements.



 



 

4.11

Banking Relationship. Establish and maintain its primary banking depository and
disbursement relationship with the Bank.



 

5.

Negative Covenants.

 

5.1          Unless otherwise noted, the financial requirements set forth in
this section will be computed in accordance with GAAP applied on a basis
consistent with financial statements previously submitted by the Borrower to the
Bank.

 

5.2          Without the written consent of the Bank, other than transactions
between the Borrower or a Subsidiary in existence as of the date hereof and one
or more Subsidiaries in existence as of the date hereof, the Borrower will not
and no Subsidiary of the Borrower will:

 

A.            Distributions. Redeem, retire, purchase or otherwise acquire,
directly or indirectly, any of its Equity Interests, return any contribution to
an Equity Owner or, other than stock dividends and dividends paid to the
Borrower, declare or pay any Distributions; provided, however, that if there is
no existing default under this agreement or any other Related Document and to do
so will not cause a default under any of such agreements the Borrower may pay
Distributions to its Equity Owners sufficient in amount to pay their income tax
obligations attributable to the Borrower’s taxable income if the Borrower is a
sub S corporation, limited liability company or partnership.

 

 

B.            Debt. Incur, contract for, assume, or permit to remain
outstanding, indebtedness for borrowed money, installment obligations, or
obligations under capital leases, other than (1) unsecured trade debt incurred
in the ordinary course of business, (2) indebtedness owing to the Bank, (3)
indebtedness reflected in its latest financial statement furnished to the Bank
prior to execution of this agreement and that is not to be paid with proceeds of
borrowings under the Credit Facilities, and (4) indebtedness outstanding as of
the date hereof that has been disclosed to the Bank in writing and that is not
to be paid with proceeds of borrowings under the Credit Facilities.

 

C.            Guaranties. Guarantee or otherwise become or remain secondarily
liable on the undertaking of another, except for endorsement of drafts for
deposit and collection in the ordinary course of business.

 

D.            Liens. Create or permit to exist any Lien on any of its Property
except: existing Liens known to and approved by the Bank; Liens to the Bank;
Liens incurred in the ordinary course of business securing current non-
delinquent liabilities for taxes, worker’s compensation, unemployment insurance,
social security and pension liabilities.

 

E.            Use of Proceeds. Use, or permit any proceeds of the Credit
Facilities to be used, directly or indirectly, for: (1) any personal, family or
household purpose; or (2) the purpose of "purchasing or carrying any margin
stock" within the meaning of Federal Reserve Board Regulation U. At the Bank's
request, it will furnish a completed Federal Reserve Board Form U-1.

 

F.            Continuity of Operations. (1) Engage in any business activities
substantially different from those in which it is presently engaged; (2) cease
operations, liquidate, merge, transfer, acquire or consolidate with any other
Person, dissolve, or sell any assets out of the ordinary course of business; (3)
enter into any arrangement with any Person providing for the leasing by it of
Property which has been sold or transferred by it to such Person; or (4) without
30 days prior written notice to Lender, change its name, change its business
organization, the jurisdiction under which its business organization is formed
or organized, or its chief executive office, or any places of its businesses.

 

G.            Limitation on Negative Pledge Clauses. Other than the negative
pledges in effect as of the date hereof that relate to the collateral described
in such negative pledges as of the date hereof, enter into any agreement with
any Person other than the Bank which prohibits or limits its ability to create
or permit to exist any Lien on any of its Property, whether now owned or
hereafter acquired.

 

 

 
7

--------------------------------------------------------------------------------

 

 

H.            Conflicting Agreements. Enter into any agreement containing any
provision which would be violated or breached by the performance of its
obligations under this agreement or any of the other Related Documents.

 

I.              Limitation on Loans, Advances to and Investments in Others and
Receivables from Others. Purchase, hold or acquire any Equity Interest or
evidence of indebtedness of, make or permit to exist any loans or advances to,
permit to exist any receivable from, or make or permit to exist any investment
or acquire any interest whatsoever in, any Person, except: (1) extensions of
trade credit to customers in the ordinary course of business on ordinary terms;
(2) Permitted Investments; and (3) loans, advances, investments and receivables
existing as of the date of this agreement that have been disclosed to and
approved by the Bank in writing and that are not to be paid with proceeds of
borrowings under the Credit Facilities.

 

J.             Organizational Documents. Alter, amend or modify any of its
Organizational Documents without first giving the Bank at least thirty (30) days
prior written notice.

 

K.            Liquidity. Permit at any fiscal quarter end the aggregate
collected balance of all cash in deposit accounts of Borrower maintained at the
Bank, excluding pension, IRA, 401(k) and other similar deposits deemed
ineligible by the Bank, to be less than the aggregate amount its “Total Funded
Debt” (hereinafter defined), until a resolution, satisfactory to the Bank, is
reached in the lawsuit between Insys Pharma and Santosh Kottayil, Ph.D. As used
in this subsection, the term “Total Funded Debt” means an aggregate amount equal
to total liabilities excluding (i) accounts arising from the purchase of goods
and services in the ordinary course of business, (ii) accrued expenses or
losses, (iii) deferred revenues or gains.

 

L.            Net Income. Permit its net income to be less than $1.00 for any
period of four consecutive fiscal quarters commencing with the period of four
consecutive fiscal quarters ending on December 31, 2013, tested at the end of
each fiscal quarter.

 

M.            Government Regulation. (1) Be or become subject at any time to any
Legal Requirement or list of any government agency (including, without
limitation, the U.S. Office of Foreign Asset Control list) that prohibits or
limits the Bank from making any advance or extension of credit to it or from
otherwise conducting business with it, or (2) fail to provide documentary and
other evidence of its identity as may be requested by the Bank at any time to
enable the Bank to verify its identity or to comply with any applicable Legal
Requirement, including, without limitation, Section 326 of the USA Patriot Act
of 2001, 31 U.S.C. Section 5318.

 

N.            Subsidiaries. Form, create or acquire any Subsidiary.

 

 

5.3

Financial Statement Calculations. The financial covenant(s) set forth in the
Section entitled "Negative Covenants" or in any subsection thereof shall, except
as may be otherwise expressly provided with respect to any particular financial
covenant, be calculated on the basis of the Borrower’s financial statements
prepared on a consolidated basis with its Subsidiaries in accordance with GAAP.
Except as may be otherwise expressly provided with respect to any particular
financial covenant, if any financial covenant states that it is to be tested
with respect to any particular period of time (which may be referred to therein
as a "Test Period") ending on any test date (e.g., a fiscal month end, fiscal
quarter end, or fiscal year end), then compliance with that covenant shall be
required commencing with the period of time ending on the first test date that
occurs after the date of this agreement (or, if applicable, of the amendment to
this agreement which added or amended such financial covenant).

 

 

 
8

--------------------------------------------------------------------------------

 

 

6.

Representations.

 



 

6.1

Representations and Warranties by the Borrower. To induce the Bank to enter into
this agreement and to extend credit or other financial accommodations under the
Credit Facilities, the Borrower represents and warrants as of the date of this
agreement and as of the date of each request for credit under the Credit
Facilities that each of the following statements is and shall remain true and
correct,(i) in the case of the representations and warranties qualified by
materiality or material adverse effect, in all respects and (ii) otherwise, in
all material respects, in each case on and as of the date of such Borrowing or
the date of the request for and funding, except in the case of any such
representation and warranty that expressly relates to a prior date, in which
case such representation and warranty shall be so true and correct on and as of
such prior date, throughout the term of this agreement and until all Credit
Facilities and all Liabilities under the Notes and other Related Documents are
paid in full: (a) its principal residence or chief executive office is at the
address shown above or such other address as set forth in a notice delivered
pursuant to Section 5.2.F.(4), (b) its name as it appears in this agreement is
its exact name as it appears in its Organizational Documents or such other name
as set forth in a notice delivered pursuant to Section 5.2.F.(4), (c) the
execution and delivery of this agreement and the other Related Documents to
which it is a party, and the performance of the obligations they impose, do not
violate any Legal Requirement, conflict with any agreement by which it is bound,
or require the consent or approval of any other Person, (d) this agreement and
the other Related Documents have been duly authorized, executed and delivered by
all parties (other than the Bank) and are valid and binding agreements of those
Persons, enforceable according to their terms, except as may be limited by
bankruptcy, insolvency or other laws affecting the enforcement of creditors'
rights generally and by general principles of equity, (e) all balance sheets,
profit and loss statements, and other financial statements and other information
furnished to the Bank in connection with the Liabilities are accurate and fairly
reflect the financial condition of the Persons to which they apply on their
effective dates, including contingent liabilities of every type, which financial
condition has not changed materially and adversely since those dates, (f) no
litigation, claim, investigation, administrative proceeding or similar action
(including those for unpaid taxes) is pending or threatened against it, and no
other event has occurred which may in any one case or in the aggregate
materially adversely affect it or any of its Subsidiaries' financial condition,
properties, business, affairs or operations, other than litigation, claims, or
other events, if any, that have been disclosed to and acknowledged by the Bank
in writing, (g) all of its tax returns and reports that are or were required to
be filed, have been filed, and all taxes, assessments and other governmental
charges have been paid in full, except those presently being contested by it in
good faith and, to the extent required by the applicable governmental authority
or applicable law, for which adequate reserves have been pledged or reserved to
insure payment, (h) it is not an "investment company" or a company "controlled"
by an "investment company", within the meaning of the Investment Company Act of
1940, as amended, (i) there are no defenses or counterclaims, offsets or adverse
claims, demands or actions of any kind, personal or otherwise, that it could
assert with respect to this agreement or the Credit Facilities, (j) it owns, or
is licensed to use, all trademarks, trade names, copyrights, technology,
know-how and processes necessary for the conduct of its business as currently
conducted, (k) the execution and delivery of this agreement and the Notes and
the performance of the obligations they impose, if the Borrower is other than a
natural Person (i) are within its powers, (ii) have been duly authorized by all
necessary action of its governing body, and (iii) do not contravene the terms of
its Organizational Documents or other agreement or document governing its
affairs; and (l) with respect to the Borrowing Base, (i) each asset represented
by it to be eligible for Borrowing Base purposes of this agreement conforms to
the eligibility definitions set forth in this agreement (ii) all asset values
delivered to the Bank will be true and correct, subject to immaterial variance;
and be determined on a consistent accounting basis; (iii) except as agreed to
the contrary by the Bank in writing, each asset is now and at all times
hereafter will be in its physical possession and shall not be held by others on
consignment, sale or approval, or sale or return; (iv) except as reflected in
schedules delivered to the Bank, each asset is now and at all times hereafter
will be of good and merchantable quality, free from defects; and (v) each asset
is not now and will not at any time hereafter be stored with a bailee,
warehouseman, or similar Person without the Bank's prior written consent (it
being acknowledged and agreed that the Bank hereby consents to the bailees,
warehousemen, and similar Persons with which the Borrower and Guarantors current
store their assets), and in such event, it will use commercially reasonable best
efforts to cause any such bailee, warehouseman, or similar Person to issue and
deliver to the Bank, warehouseman receipts in the Bank's name evidencing the
storage of the assets.



 

7.

Default/Remedies.

 



7.1

Events of Default/Acceleration. If any of the following events occurs, the Notes
shall become due immediately, without notice, at the Bank's option:



 

A.            Any Obligor fails to pay when due any of the Liabilities or any
other debt to any Person, or any amount payable with respect to any of the
Liabilities, or under any Note, any other Related Document, or any agreement or
instrument evidencing other debt to any Person.

 

B.            Any Obligor or any Pledgor: (i) fails to observe or perform or
otherwise violates any other term, covenant, condition or agreement of any of
the Related Documents; (ii) makes any materially incorrect or misleading
representation, warranty, or certificate to the Bank; (iii) makes any materially
incorrect or misleading representation in any financial statement or other
information delivered to the Bank; or (iv) defaults under the terms of any
agreement or instrument relating to any debt for borrowed money in excess of
$1,000,000 (other than the debt evidenced by the Related Documents) and the
effect of such default will allow the creditor to declare the debt due before
its stated maturity.

 

C.            In the event (i) there is a default under the terms of any Related
Document, (ii) any Obligor terminates or revokes or purports to terminate or
revoke its guaranty or any Obligor's guaranty becomes unenforceable in whole or
in part, (iii) any Obligor fails to perform promptly under its guaranty, or (iv)
any Obligor fails to comply with, or perform under any agreement, now or
hereafter in effect, between the Obligor and the Bank, or any Affiliate of the
Bank or their respective successors and assigns.

 

 

 
9

--------------------------------------------------------------------------------

 

 

D.            There is any loss, theft, damage, or destruction of any Collateral
not covered by insurance.

 

E.            Any event occurs that would permit the Pension Benefit Guaranty
Corporation to terminate any employee benefit plan of any Obligor or any
Subsidiary of any Obligor.

 

F.            Any Obligor or any of its Subsidiaries or any Pledgor: (i) becomes
insolvent or unable to pay its debts as they become due; (ii) makes an
assignment for the benefit of creditors; (iii) consents to the appointment of a
custodian, receiver, or trustee for itself or for a substantial part of its
Property; (iv) commences any proceeding under any bankruptcy, reorganization,
liquidation, insolvency or similar laws; (v) conceals or removes any of its
Property, with intent to hinder, delay or defraud any of its creditors; (vi)
makes or permits a transfer of any of its Property, which may be fraudulent
under any bankruptcy, fraudulent conveyance or similar law; or (vii) makes a
transfer of any of its Property to or for the benefit of a creditor at a time
when other creditors similarly situated have not been paid.

 

G.            A custodian, receiver, or trustee is appointed for any Obligor or
any of its Subsidiaries or any Pledgor or for a substantial part of their
respective Property.

 

H.            Any Obligor or any of its Subsidiaries, without the Bank's written
consent: (i) liquidates or is dissolved; (ii) merges or consolidates with any
other Person; (iii) leases, sells or otherwise conveys a material part of its
assets or business outside the ordinary course of its business; (iv) leases,
purchases, or otherwise acquires a material part of the assets of any other
Person, except in the ordinary course of its business; or (v) agrees to do any
of the foregoing; provided, however, that any Subsidiary of an Obligor may merge
or consolidate with any other Subsidiary of that Obligor, or with the Obligor,
so long as the Obligor is the survivor.

 

I.             Proceedings are commenced under any bankruptcy, reorganization,
liquidation, or similar laws against any Obligor or any of its Subsidiaries or
any Pledgor and remain undismissed for thirty (30) days after commencement; or
any Obligor or any of its Subsidiaries or any Pledgor consents to the
commencement of those proceedings.

 

J.            Any judgment is entered against any Obligor or any of its
Subsidiaries, or any attachment, seizure, sequestration, levy, or garnishment is
issued against any Property of any Obligor or any of its Subsidiaries or of any
Pledgor or any Collateral.

 

K.            Any individual Obligor or Pledgor dies, or a guardian or
conservator is appointed for any individual

Obligor or Pledgor or all or any portion of their respective Property, or the
Collateral.

 

L.            Any material adverse change occurs in: (i) the reputation,
Property, financial condition, business, assets, affairs, prospects,
liabilities, or operations of any Obligor or any of its Subsidiaries; (ii) any
Obligor's or Pledgor's ability to perform its obligations under the Related
Documents; or (iii) the Collateral.

 



7.2

Remedies. At any time after the occurrence of a default, the Bank may do one or
more of the following: (a) cease permitting the Borrower to incur any
Liabilities; (b) terminate any commitment of the Bank evidenced by any of the
Notes; (c) declare any of the Notes to be immediately due and payable, without
notice of acceleration, presentment and demand or protest or notice of any kind,
all of which are hereby expressly waived; (d) exercise all rights of setoff that
the Bank may have contractually, by law, in equity or otherwise; and (e)
exercise any and all other rights pursuant to any of the Related Documents, at
law, in equity or otherwise.



 

A.            Generally. The rights of the Bank under this agreement and the
other Related Documents are in addition to other rights (including without
limitation, other rights of setoff) the Bank may have contractually, by law, in
equity or otherwise, all of which are cumulative and hereby retained by the
Bank. Each Obligor agrees to stand still with regard to the Bank's enforcement
of its rights, including taking no action to delay, impede or otherwise
interfere with the Bank's rights to realize on any Collateral.

 

B.            Expenses. To the extent not prohibited by applicable Legal
Requirements and whether or not the transactions contemplated by this agreement
are consummated, the Borrower is liable to the Bank and agrees to pay on demand
all reasonable costs and expenses of every kind incurred (or charged by internal
allocation) in connection with the negotiation, preparation, execution, filing,
recording, modification, supplementing and waiver of the Related Documents, the
making, servicing and collection of the Credit Facilities and the realization on
any Collateral and any other amounts owed under the Related Documents, including
without limitation reasonable attorneys' fees (including counsel for the Bank
that are employees of the Bank or its Affiliates) and court costs. These costs
and expenses include without limitation any costs or expenses incurred by the
Bank in any bankruptcy, reorganization, insolvency or other similar proceeding
involving any Obligor, Pledgor, or Property of any Obligor, Pledgor, or
Collateral. The obligations of the Borrower under this section shall survive the
termination of this agreement.

 

 

 
10

--------------------------------------------------------------------------------

 

 

C.            Bank’s Right of Setoff. The Borrower grants to the Bank a security
interest in the Deposits, and the Bank is authorized to setoff and apply, all
Deposits, Securities and Other Property, and Bank Debt against any and all
Liabilities. This right of setoff may be exercised at any time from time to time
after the occurrence of any default, without prior notice to or demand on the
Borrower and regardless of whether any Liabilities are contingent, unmatured or
unliquidated. In this paragraph: (a) the term "Deposits" means any and all
accounts and deposits of the Borrower (whether general, special, time, demand,
provisional or final) at any time held by the Bank (including all Deposits held
jointly with another, but excluding any IRA or Keogh Deposits, or any trust
Deposits in which a security interest would be prohibited by any Legal
Requirement); (b) the term "Securities and Other Property" means any and all
securities and other personal Property of the Borrower in the custody,
possession or control of the Bank, JPMorgan Chase & Co. or their respective
Subsidiaries and Affiliates (other than Property held by the Bank in a fiduciary
capacity); and (c) the term "Bank Debt" means all indebtedness at any time owing
by the Bank, to or for the credit or account of the Borrower and any claim of
the Borrower (whether individual, joint and several or otherwise) against the
Bank now or hereafter existing.

 

8.

Miscellaneous.

 



 

8.1

Notice. Any notices and demands under or related to this agreement shall be in
writing and delivered to the intended party at its address stated in this
agreement, and if to the Bank, at its main office if no other address of the
Bank is specified in this agreement, by one of the following means: (a) by hand;
(b) by a nationally recognized overnight courier service; or (c) by certified
mail, postage prepaid, with return receipt requested. Notice shall be deemed
given: (a) upon receipt if delivered by hand; (b) on the Delivery Day after the
day of deposit with a nationally recognized courier service; or (c) on the third
Delivery Day after the notice is deposited in the mail. "Delivery Day" means a
day other than a Saturday, a Sunday or any other day on which national banking
associations are authorized to be closed. Any party may change its address for
purposes of the receipt of notices and demands by giving notice of the change in
the manner provided in this provision.



 



 

8.2

No Waiver. No delay on the part of the Bank in the exercise of any right or
remedy waives that right or remedy. No single or partial exercise by the Bank of
any right or remedy precludes any other future exercise of it or the exercise of
any other right or remedy. The making of an advance during the existence of any
default or subsequent to the occurrence of a default or when all conditions
precedent have not been met shall not constitute a waiver of the default or
condition precedent. No waiver or indulgence by the Bank of any default is
effective unless it is in writing and signed by the Bank, nor shall a waiver on
one occasion bar or waive that right on any future occasion.



 

 

8.3

Integration; Severability. This agreement, the Notes, and the other Related
Documents embody the entire agreement and understanding between the Borrower and
the Bank and supersede all prior agreements and understandings relating to their
subject matter. If any one or more of the obligations of the Borrower under this
agreement, the Notes, or the other Related Documents or any provision thereof is
held to be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining obligations of the Borrower and the
remaining provisions shall not in any way be affected or impaired; and the
invalidity, illegality or unenforceability in one jurisdiction shall not affect
the validity, legality or enforceability of such obligations or provisions in
any other jurisdiction.

 



 

8.4

Joint and Several Liability. Each party executing this agreement as the Borrower
is individually, jointly and severally liable under this agreement.



 



 

8.5

Governing Law and Venue. This agreement shall be governed by and construed in
accordance with the laws of the State of Arizona (without giving effect to its
laws of conflicts). The Borrower agrees that any legal action or proceeding with
respect to any of its obligations under this agreement may be brought by the
Bank in any state or federal court located in the State of Arizona, as the Bank
in its sole discretion may elect. By the execution and delivery of this
agreement, the Borrower submits to and accepts, for itself and in respect of its
property, generally and unconditionally, the non-exclusive jurisdiction of those
courts. The Borrower waives any claim that the State of Arizona is not a
convenient forum or the proper venue for any such suit, action or proceeding.



 



 

8.6

Survival of Representations and Warranties. The Borrower understands and agrees
that in extending the Credit Facilities, the Bank is relying on all
representations, warranties, and covenants made by the Borrower in this
agreement or in any certificate or other instrument delivered by the Borrower to
the Bank under this agreement or in any of the other Related Documents. The
Borrower further agrees that regardless of any investigation made by the Bank,
all such representations, warranties and covenants will survive the making of
the Credit Facilities and delivery to the Bank of this agreement, shall be
continuing in nature, and shall remain in full force and effect until such time
as the Liabilities shall be paid in full.



 

 

 
11

--------------------------------------------------------------------------------

 

 

 

8.7

Non-Liability of the Bank. The relationship between the Borrower on one hand and
the Bank on the other hand shall be solely that of borrower and lender. The Bank
shall have no fiduciary responsibilities to the Borrower. The Bank undertakes no
responsibility to the Borrower to review or inform the Borrower of any matter in
connection with any phase of the Borrower’s business or operations.

 

 

8.8

Indemnification of the Bank. The Borrower agrees to indemnify, defend and hold
the Bank, its parent companies, Subsidiaries, Affiliates, their respective
successors and assigns and each of their respective shareholders, directors,
officers, employees and agents (collectively, the "Indemnified Persons")
harmless from any and against any and all loss, liability, obligation, damage,
penalty, judgment, claim, deficiency, expense, interest, penalties, attorneys'
fees (including the fees and expenses of any attorneys engaged by the
Indemnified Person) and amounts paid in settlement ("Claims") to which any
Indemnified Person may become subject arising out of or relating to the Credit
Facilities, the Liabilities under this agreement or any other Related Documents
or the Collateral, except to the limited extent that the Claims are proximately
caused by the Indemnified Person's gross negligence or willful misconduct. The
indemnification provided for in this paragraph shall survive the termination of
this agreement and shall not be affected by the presence, absence or amount of
or the payment or nonpayment of any claim under, any insurance.

 



 

8.9

Counterparts. This agreement may be executed in multiple counterparts, each of
which, when so executed, shall be deemed an original, but all such counterparts,
taken together, shall constitute one and the same agreement.



 



 

8.10

Advice of Counsel. The Borrower acknowledges that it has been advised by
counsel, or had the opportunity to be advised by counsel, in the negotiation,
execution and delivery of this agreement and any other Related Documents.



 



 

8.11

Recovery of Additional Costs. If the imposition of or any change in any Legal
Requirement, or the interpretation or application of any thereof by any court or
administrative or governmental authority (including any request or policy not
having the force of law) shall impose, modify, or make applicable any taxes
(except federal, state, or local income or franchise taxes imposed on the Bank),
reserve requirements, liquidity requirements, capital adequacy requirements,
Federal Deposit Insurance Corporation (FDIC) deposit insurance premiums or
assessments, or other obligations which would (A) increase the cost to the Bank
for extending, maintaining or funding the Credit Facilities, (B) reduce the
amounts payable to the Bank under the Credit Facilities, or (C) reduce the rate
of return on the Bank's capital as a consequence of the Bank's obligations with
respect to the Credit Facilities, then the Borrower agrees to pay the Bank such
additional amounts as will compensate the Bank therefor, within five (5) days
after the Bank's written demand for such payment. The Bank's demand shall be
accompanied by an explanation of such imposition or charge and a calculation in
reasonable detail of the additional amounts payable by the Borrower, which
explanation and calculations shall be conclusive in the absence of manifest
error.



 



 

8.12

Expenses. The Borrower agrees to pay or reimburse the Bank for all its
out-of-pocket costs and expenses and reasonable attorneys' fees (including the
fees of in-house counsel) incurred in connection with the preparation and
execution of this agreement, any amendment, supplement, or modification thereto,
and any other Related



Documents.

 



 

8.13

Reinstatement. The Borrower agrees that to the extent any payment or transfer is
received by the Bank in connection with the Liabilities, and all or any part of
the payment or transfer is subsequently invalidated, declared to be fraudulent
or preferential, set aside or required to be repaid or transferred by the Bank
or paid or transferred over to a trustee, receiver or any other entity, whether
under any proceeding or otherwise (any of those payments or transfers is
hereinafter referred to as a "Preferential Payment"), then this agreement and
the Notes shall continue to be effective or shall be reinstated, as the case may
be, even if all those Liabilities have been paid in full and whether or not the
Bank is in possession of the Notes and whether any of the Notes has been marked,
paid, released or cancelled, or returned to the Borrower and, to the extent of
the payment, repayment or other transfer by the Bank, the Liabilities or part
intended to be satisfied by the Preferential Payment shall be revived and
continued in full force and effect as if the Preferential Payment had not been
made. The obligations of the Borrower under this section shall survive the
termination of this agreement.



 



 

8.14

Assignments. The Borrower agrees that the Bank may provide any information or
knowledge the Bank may have about the Borrower or about any matter relating to
the Notes or the other Related Documents to JPMorgan Chase & Co., or any of its
Subsidiaries or Affiliates or their successors, or to any one or more purchasers
or potential purchasers of the Notes or the Related Documents. The Borrower
agrees that the Bank may at any time sell, assign or transfer one or more
interests or participations in all or any part of its rights and obligations in
the Notes to one or more purchasers whether or not related to the Bank.



 

 

 
12

--------------------------------------------------------------------------------

 

 



 

8.15

Waivers. To the maximum extent not prohibited by applicable Legal Requirements,
each Obligor waives (a) any right to receive notice of the following matters
before the Bank enforces any of its rights: (i) any demand, diligence,
presentment, dishonor and protest, or (ii) any action that the Bank takes
regarding any Person, any Collateral, or any of the Liabilities, that it might
be entitled to by law or under any other agreement; (b) any right to require the
Bank to proceed against the Borrower, any other Obligor or any Collateral, or
pursue any remedy in the Bank's power to pursue; (c) any defense based on any
claim that any Obligor's obligations exceed or are more burdensome than those of
the Borrower; (d) the benefit of any statute of limitations affecting liability
of any Obligor or the enforcement hereof; (e) any defense arising by reason of
any disability or other defense of the Borrower or by reason of the cessation
from any cause whatsoever (other than payment in full) of the obligation of the
Borrower for the Liabilities; and (f) any defense based on or arising out of any
defense that the Borrower may have to the payment or performance of the
Liabilities or any portion thereof. Each Obligor consents to any extension or
postponement of time of its payment without limit as to the number or period, to
any substitution, exchange or release of all or any part of any Collateral, to
the addition of any other party, and to the release or discharge of, or
suspension of any rights and remedies against, any Obligor. The Bank may waive
or delay enforcing any of its rights without losing them. Any waiver affects
only the specific terms and time period stated in the waiver. No modification or
waiver of any provision of the Notes is effective unless it is in writing and
signed by the Person against whom it is being enforced. Without limiting any
foregoing waiver, consent or agreement, each Obligor further waives any and all
benefits under Arizona Revised Statutes Sections 12-1641 through 12-1646,
inclusive, and Rule 17(f) of the Arizona Rules of Civil Procedure, including any
revision or replacement of such statutes or rules hereafter enacted.



 



 

8.16

Time is of the Essence. Time is of the essence under this agreement and in the
performance of every term, covenant and obligation contained herein.



 

9.

USA PATRIOT ACT NOTIFICATION. The following notification is provided to the
Borrower pursuant to Section 326 of the USA Patriot Act of 2001, 31 U.S.C.
Section 5318:

 

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each Person that opens an account, including any
deposit account, treasury management account, loan, other extension of credit,
or other financial services product. What this means for the Borrower: When the
Borrower opens an account, if it is an individual the Bank will ask for its
name, taxpayer identification number, residential address, date of birth, and
other information that will allow the Bank to identify it, and, if it is not an
individual the Bank will ask for its name, taxpayer identification number,
business address, and other information that will allow the Bank to identify it.
The Bank may also ask, if the Borrower is an individual, to see its driver’s
license or other identifying documents, and if it is not an individual, to see
its Organizational Documents or other identifying documents.

 

10.

WAIVER OF SPECIAL DAMAGES. THE BORROWER WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT THE UNDERSIGNED MAY HAVE TO CLAIM OR RECOVER FROM
THE BANK IN ANY LEGAL ACTION OR PROCEEDING ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES.

 

 

11.

JURY WAIVER. TO THE MAXIMUM EXTENT NOT PROHIBITED BY APPLICABLE LAW, THE
BORROWER AND THE BANK (BY ITS ACCEPTANCE HEREOF) HEREBY VOLUNTARILY, KNOWINGLY,
IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE (WHETHER BASED ON CONTRACT, TORT, OR OTHERWISE) BETWEEN
THE BORROWER AND THE BANK ARISING OUT OF OR IN ANY WAY RELATED TO THIS AGREEMENT
OR THE OTHER RELATED DOCUMENTS. THIS PROVISION IS A MATERIAL INDUCEMENT TO THE
BANK TO PROVIDE THE FINANCING DESCRIBED HEREIN.

 

 

[SIGNATURES APPEAR ON NEXT PAGE]

 

 
13 

--------------------------------------------------------------------------------

 

 

Address(es) for Notices:   

 

Borrower:

 

 

 

 

 

 

 

 

 

 

444 South Ellis Street

 

Insys Therapeutics, Inc.

 

Chandler, AZ 85224

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attn:

 

 

By:

/s/ Darryl S. Baker 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Darryl S. Baker 

CFO

 

        Printed Name  

Title

 

 

 

 

 

 

 

 

 

 

 

Date  Signed:

October 17, 2013

 

 

 

 

 

Address(es) for Notices:   

 

Borrower:

 

 

 

 

 

 

 

 

 

 

444 South Ellis Street

 

Insys Pharma, Inc.

 

Chandler, AZ 85224

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attn:

 

 

By:

/s/ Darryl S. Baker 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Darryl S. Baker 

CFO

 

 

 

 

 

Printed Name

 

Title

               

 

 

 

Date  Signed:

October 17, 2013

 

 

 

 

 

Address for Notices:   

 

Bank:

 

 

 

 

 

 

 

 

 

 

201 N. Central Ave, 21st Floor, AZ1-1178

 

JPMorgan Chase Bank, N.A.

 

Phoenix, AZ 85004

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attn:

 

 

By:



/s/ Gregory B. Geist   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Gregory B. Geist   

Vice President

 

 

 

 

 

Printed Name

 

Title

               

 

 

 

Date  Signed:

October 18, 2013

 

 

 

 

 

14